EXHIBIT 24.1 POWER OF ATTORNEY Each undersigned director and/or officer (each, a “Signatory”) of magicJack VocalTec Ltd., a company organized under the laws of the State of Israel (the “Company”), hereby constitutes and appoints Daniel Borislow and Peter Russo (each, an “Agent,” and collectively, “Agents”) or either of them, his or her true and lawful attorney-in-fact and agent for and in his or her name, place and stead, in any and all capacities, to sign, execute and affix his or her seal to, and file with the Securities and Exchange Commission (or any other governmental or regulatory authority), the registration statement relating to shelf registration of (i) up to $200 million of the Company’s securities and (ii) five million ordinary shares on behalf of selling shareholders on Form S-3 or any other appropriate form and all amendments or supplements (including post-effective amendments), and any subsequent registration statement filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, with all exhibits and any and all documents required to be filed therewith or with respect thereto.Each Signatory further grants to the Agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary, in the judgment of such Agent, to be done in connection with any such signing and filing, as full to all intents and purposes as he or she might or could do in person, and hereby ratifies and confirms all that said Agents, or either of them, may lawfully do or cause to be done by virtue hereof. This Power of Attorney may be executed in one or more counterparts, each of which shall be deemed an original, but all of which constitute but one and the same instrument. Signatures Title Date /s/ Daniel Borislow Chief Executive Officer and Director Daniel Borislow (Principal Executive Officer) April 5, 2012 /s/ Peter Russo Chief Financial Officer and Treasurer Peter Russo (Principal Financial Officer and Principal Accounting Officer) April 5, 2012 /s/ Andrew MacInnes Andrew MacInnes President April 5, 2012 /s/ Yoseph Dauber Yoseph Dauber Director April 5,2012 /s/ Tal Yaron-Eldar Tal Yaron-Eldar Director April 5, 2012 /s/ Gerald Vento Gerald Vento Director April 5, 2012 /s/ Y.W. Sing Y.W. Sing Director April 5, 2012 /s/ Donald A. Burns Donald A. Burns Director April 5, 2012
